                                          Case 4:19-cv-01370-PJH Document 26 Filed 05/12/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID L. COOK,                                  Case No. 19-cv-01370-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF SERVICE
                                                 v.
                                   9
                                                                                         Re: Dkt. No. 25
                                  10     CITY OF ANTIOCH, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, proceeds with a pro se civil rights complaint under 42 U.S.C.

                                  14   § 1983. The amended complaint was dismissed with leave to amend and plaintiff has

                                  15   filed a second amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                          Case 4:19-cv-01370-PJH Document 26 Filed 05/12/20 Page 2 of 6




                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff alleges that he was improperly arrested and detained on multiple

                                  19   occasions.

                                  20          A claim of unlawful arrest is cognizable under § 1983 for violation of the Fourth

                                  21   Amendment’s prohibition against unreasonable search and seizure if the complaint

                                  22   alleges that the arrest was without probable cause or other justification. See Pierson v.

                                  23   Ray, 386 U.S. 547, 555-558 (1967); Yousefian v. City of Glendale, 779 F.3d 1010, 1014

                                  24   n.1. (9th Cir. 2015) (absence of probable cause is essential element of § 1983 false

                                  25   arrest claim). And a claim of unlawful detention/imprisonment is cognizable under § 1983

                                  26   for violation of the Fourteenth Amendment’s guarantee of due process if the arrest was

                                  27   without probable cause or other justification and the defendant knew or should have

                                  28   known that plaintiff was entitled to release. See Baker v. McCollan, 443 U.S. 137, 142-
                                                                                        2
                                           Case 4:19-cv-01370-PJH Document 26 Filed 05/12/20 Page 3 of 6




                                   1   145 (1979); Lee v. County of Los Angeles, 250 F.3d 668, 684-85 (9th Cir. 2001) (plaintiff

                                   2   stated due process claim where police allegedly arrested plaintiff’s son without probable

                                   3   cause, detained him without verifying that he was the person for whom police had an

                                   4   arrest warrant, despite his obvious mental incapacity, and detained him for one day

                                   5   before extradition hearing, which led to his incarceration in another state for two years).

                                   6   But cf. Gant v. County of Los Angeles, 772 F.3d 608, 619, 621-22 (9th Cir. 2014)

                                   7   (because plaintiff did not inform defendants of his mistaken identity and because he

                                   8   received a prompt hearing, his due process claim based on unlawful post-arrest detention

                                   9   failed).

                                  10          Plaintiff states that he was improperly arrested and taken to jail on multiple

                                  11   occasions, and he was not on probation as alleged by the police officers. It appears that

                                  12   he was released from custody after a few days for each incident. Plaintiff is currently in
Northern District of California
 United States District Court




                                  13   jail though he does not indicate that he is in custody related to the arrests that are the

                                  14   subject of this action. Liberally construed this is sufficient to state a claim against

                                  15   defendants Torres, Cox, Downie, Sansen, Ramirez and Hynes.

                                  16          The remaining defendants are dismissed with prejudice. The only allegations

                                  17   against Chief Tammny is that plaintiff left messages to speak with him and did not receive

                                  18   a return call. There are no allegations against Piceno and Beringer. Plaintiff has failed to

                                  19   link these defendants to the underlying allegations.

                                  20                                          CONCLUSION

                                  21          1. Plaintiff’s motion for release to home confinement (Docket No. 25) is DENIED.

                                  22   Plaintiff must seek release from custody in his federal criminal case, not this civil rights

                                  23   action. It does not appear that his federal criminal case is related to this civil case.

                                  24          2. All defendants are dismissed with prejudice except for Torres, Cox, Downie,

                                  25   Sansen, Ramirez and Hynes. The clerk shall issue a summons and the United States

                                  26   Marshal shall serve, without prepayment of fees, copies of the amended complaint

                                  27   (Docket No. 24) with attachments and copies of this order on the following defendant

                                  28   police officers at the Antioch Police Department: Marcos Torres # 5320, John Cox #
                                                                                      3
                                           Case 4:19-cv-01370-PJH Document 26 Filed 05/12/20 Page 4 of 6




                                   1   5705, J. Downie # 5557, John Ramirez # 5236 and Martin Hynes # 4164. The United

                                   2   States Marshal shall also serve at the Concord Police Department, Officer Ollie Sansen

                                   3   #0392.

                                   4            3. In order to expedite the resolution of this case, the court orders as follows:

                                   5                   a. No later than ninety days from the date of service, defendants shall file a

                                   6   motion for summary judgment or other dispositive motion. The motion shall be supported

                                   7   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                   8   Civil Procedure 56, and shall include as exhibits all records and incident reports

                                   9   stemming from the events at issue. If defendants are of the opinion that this case cannot

                                  10   be resolved by summary judgment, they shall so inform the court prior to the date the

                                  11   summary judgment motion is due. All papers filed with the court shall be promptly served

                                  12   on the plaintiff.
Northern District of California
 United States District Court




                                  13                   b. At the time the dispositive motion is served, defendants shall also serve,

                                  14   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154

                                  15   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120

                                  16   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                  17   and Wyatt notices must be given at the time motion for summary judgment or motion to

                                  18   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).

                                  19                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                  20   the court and served upon defendants no later than thirty days from the date the motion

                                  21   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                  22   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                  23   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                  24   1988).

                                  25            If defendants file a motion for summary judgment claiming that plaintiff failed to

                                  26   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),

                                  27   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                  28   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d
                                                                                        4
                                          Case 4:19-cv-01370-PJH Document 26 Filed 05/12/20 Page 5 of 6




                                   1   1108, 1120 n. 4 (9th Cir. 2003).

                                   2                 d. If defendant wishes to file a reply brief, he shall do so no later than

                                   3   fifteen days after the opposition is served upon her.

                                   4                 e. The motion shall be deemed submitted as of the date the reply brief is

                                   5   due. No hearing will be held on the motion unless the court so orders at a later date.

                                   6          4. All communications by plaintiff with the court must be served on defendant, or

                                   7   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                   8   document to defendants or defendants' counsel.

                                   9          5. Discovery may be taken in accordance with the Federal Rules of Civil

                                  10   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or

                                  11   Local Rule 16 is required before the parties may conduct discovery.

                                  12          6. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court
Northern District of California
 United States District Court




                                  13   informed of any change of address by filing a separate paper with the clerk headed

                                  14   “Notice of Change of Address.” He also must comply with the court's orders in a timely

                                  15   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                  16   pursuant to Federal Rule of Civil Procedure 41(b).

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 12, 2020

                                  19

                                  20                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
                                          Case 4:19-cv-01370-PJH Document 26 Filed 05/12/20 Page 6 of 6




                                   1                        NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2          If defendants move for summary judgment, they are seeking to have your case

                                   3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil

                                   4   Procedure will, if granted, end your case.

                                   5          Rule 56 tells you what you must do in order to oppose a motion for summary

                                   6   judgment. Generally, summary judgment must be granted when there is no genuine issue

                                   7   of material fact--that is, if there is no real dispute about any fact that would affect the

                                   8   result of your case, the party who asked for summary judgment is entitled to judgment as

                                   9   a matter of law, which will end your case. When a party you are suing makes a motion

                                  10   for summary judgment that is properly supported by declarations (or other sworn

                                  11   testimony), you cannot simply rely on what your complaint says. Instead, you must set

                                  12   out specific facts in declarations, depositions, answers to interrogatories, or authenticated
Northern District of California
 United States District Court




                                  13   documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s

                                  14   declarations and documents and show that there is a genuine issue of material fact for

                                  15   trial. If you do not submit your own evidence in opposition, summary judgment, if

                                  16   appropriate, may be entered against you. If summary judgment is granted, your case will

                                  17   be dismissed and there will be no trial.

                                  18                              NOTICE -- WARNING (EXHAUSTION)

                                  19          If defendants file a motion for summary judgment for failure to exhaust, they are

                                  20   seeking to have your case dismissed. If the motion is granted it will end your case.

                                  21          You have the right to present any evidence you may have which tends to show

                                  22   that you did exhaust your administrative remedies. Such evidence may be in the form of

                                  23   declarations (statements signed under penalty of perjury) or authenticated documents,

                                  24   that is, documents accompanied by a declaration showing where they came from and

                                  25   why they are authentic, or other sworn papers, such as answers to interrogatories or

                                  26   depositions. If defendants file a motion for summary judgment for failure to exhaust and it

                                  27   is granted, your case will be dismissed and there will be no trial.

                                  28
                                                                                      6
